                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  DONALD D. TAYLOR,                           :            CIVIL ACTION
                 Plaintiff,                   :
                                              :
                 v.                           :
                                              :
  SOUTHEASTERN                                :            No. 17-4035
  PENNSYLVANIA                                :
  TRANSPORTATION                              :
  AUTHORITY,                                  :
                         Defendant.           :

                                          ORDER

       AND NOW, on December 6, 2019, upon consideration of Defendant Southeastern

Pennsylvania Transportation Authority’s (SEPTA) Motion for Summary Judgment (doc. 33),

Plaintiff Donald Taylor’s Response (doc. 35), and SEPTA’s reply (doc. 36), it is ORDERED that

the Motion is GRANTED in accordance with this Court’s accompanying memorandum of law.

       Judgment shall be entered in favor of SEPTA on all of Mr. Taylor’s claims. The Clerk of

Court shall mark this case closed.

                                                  BY THE COURT:


                                                  /s/ Timothy R. Rice
                                                  TIMOTHY R. RICE
                                                  U.S. MAGISTRATE JUDGE
